DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 11-15, 17, 19 & 28 are pending:
		Claims 11-12 are amended. 
		Claims 11-15, 17, 19 & 28 are rejected. 
Claims 1-10, 16, 18, 20-27 are canceled.  
Claim 28 is new.
Response to Amendments
Amendments filed 02/08/2021 have been entered. Amendments to the claims have overcome §112 rejections previously set forth in non-final Office Action mailed 11/06/2020. 
§103 rejections are maintained.
Amendments have necessitated new claim objections.
Response to Arguments
Arguments filed 02/08/2021 have been entered. Arguments were fully considered.
Applicant argues that Golightley does not teach or suggest that its “tank” is “enclosed” and also argues Golightley cannot be modified to use an “enclosed separator tank” because the tank of Golightley is always open at the top. This argument is not persuasive because Golightley teaches an enclosed separator tank and the claims do not require the tank to have a closed top. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “enclose” as defined by Webster can mean “to close in” or “to hold in”. The tank of Golightley is considered “enclosed” since it holds in material (dilution water and slurry) for removal via underflow line 18 and drain line 16 as well as for stirring by agitator 58 shown in Fig. 


    PNG
    media_image1.png
    824
    726
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    859
    701
    media_image2.png
    Greyscale











Applicant argues that the limitation “wellbore mixture” is not a non-limiting statement of intended use. This argument is not persuasive because Golightley teaches all of the structural limitations of claim 11 and therefore capable of performing the intended use of “wellbore mixture”. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Applicant argues that Golightley’s “swirling flow” does not “assist in separating the particulates from the fluids”. This argument is not persuasive because the “swirling flow” of Golightley produces cyclonic separation by evidence of Tee (US 2008/0251469, see ¶3)).
Applicant argues that Golightley separates using laminar flow, which is antithetical to cyclonic fluidic action. This argument is moot because the examiner does not rely on the laminar 
Claim Objections
Claim 28 is objected for the following informalities: Claim 28 recites “the method of claim 11” in line 1 consider rephrasing to “the sand eliminator measurement tank of claim 11” for consistency with other dependent claims and since claim 11 is directed to an apparatus and not a method. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 11-13, 15, 17 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Golightley (USPN 6,250,473) in view of Smartt (USPN 9,297,246) and further in view of Baker (USPN 3,910,364). 
	Regarding claim 11, Golightley teaches a method and apparatus for separating (see Entire abstract) for eliminating or separating sand (the limitation of “sand” is an intended use, Golightley is capable of eliminating (separating) sand, see C1/L19-23 & C5/L25-31), comprising: an enclosed separator tanks (Fig. 2, enclosed separator tank 10 (hydro separator 10); see C8/L1-5) to receive under an input pressure a wellbore mixture of particulates and fluids from an intake pipe or line (the limitation of “a wellbore mixture” is recited as an intended use, Golightley is capable of separating a wellbore mixture of particulates and fluids, see C1/L19-23 & C5/L25-31), the enclosed separator tankFig. 2, intake pipe or line 48 (Fig. 2, inlet tube 48); see C7/L5-10) and having an internal shape (Fig. 2, internal shape is a cylindrical; see C6/L23-28) and the respective internal shape a cyclonic fluidic action (see C7/L5-13 and by evidence of Tee (US 2008/0251469, see ¶3)) to assist in separating the particulates from the fluids (see C14/L5-10); and one or more particulate filtration baskets or containers to (see C5/L34-35 teaches a dewatering device such as a filter): receive from the one or more separator tanks the wellbore mixture of particulates and fluids in which the cyclonic fluidic action has been imparted and separate the particulates from the fluids (see C5/L33-38).
	The embodiment of Fig. 2 of Golightley does not teach the enclosed separator tank including an internal perforated pipe through which the wellbore mixture flows to decrease the 
	Golightley teaches a different embodiment shown in Fig. 10 wherein the separator includes an internal perforated pipe (Fig. 10, another embodiment, having internal perforated pipe 442 (Fig. 10, inlet box 442); see C13/L65-C14/L5) through which the wellbore mixture flows to decrease the pressure relative to the input pressure to induce (C14/L5-10 teaches inlet causes particles… to lose velocity; the fluid flowing through the inlet box (perforated pipe) of Golightley will also have a lower pressure since it has a lower velocity by evidence of Paxton (USPN 9,370,753); Paxton see, C39/L45-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet (shown in Fig. 2) of Golightley by incorporating the sidewalls of the perforated pipe (also referred to as the “inlet box” shown in Fig. 10) such that inlet includes a tangential inlet and perforated sidewalls and so that the perforated pipe to induce, in conjunction, with the respective internal shape a cyclonic fluid action because said configuration is an obvious engineering design as a velocity retarding member. Additionally, velocity retarding members in nature are of an inlet sidewall (see Baker, C6/L61-65), deflector plate (see Baker, C10/L39-40), inlet plate (see Baker, C12/L65-13/L5) and inlet box (see Baker, C13/L65-66). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Golightley also does not teach: 
	(1) a reservoir tank atop which the enclosed separator tank is affixed and to which the one or more particulate filtration baskets or containers are attached, the reservoir tank to collect separated fluids from the one or more particulate filtration baskets or containers; and

	(3) at least one scale associated with the one or more particulate filtration baskets or containers to weigh the separated particulates.
	Smartt teaches a separator comprising: a reservoir tank (Fig. 3, reservoir tank 50 (tank 50); see C2/L6-12) atop which the enclosed separator tank is affixed (Fig. 3, one or more separator tanks 22 (Fig. 3, gas separator 22) atop of reservoir tank 50; see C2/L34-40) and to which the one or more particulate filtration baskets or containers are attached (Fig. 3, a particulate filtration basket or container 56 (Fig. 3, particle barrier 56) attached to reservoir tank 50; see C2/L9-16), the reservoir tank to collect separated fluids from the one or more particulate filtration baskets or containers (see C2/L9-16); and outflow pipes, lines or drains affixed to a reservoir tank (Figs. 2-4, outlet pipes 72 (indicated by arrows) affixed to reservoir tank 50) to drain the collected, separated fluid (see C3/L11-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the dewatering device of Golightley with the whole tank (reservoir tank) of Smartt because it will provide an improved separation system (Smartt, see C1/L31-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the enclosed separator tank (hydro separator) of Golightley and reservoir tank (whole tank) of Golightley (as modified by Smartt) by placing said enclosed separator tank atop of reservoir tank because said configuration allows gravitational forces to move fluid from one tank to another tank which is a known technique in the art of separating mixtures. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

	The combination of Golightley and Smartt does not teach (3). 
see Abstract Entire) comprising at least one scale (Fig. 1 shows scale 10; C3/L21-23 teaches weighing system (scale)) associated with a container to weigh the material in a container prior to dumping (see Abstract, lines 16-20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter and reservoir tank of Baker (as modified by Smartt) by adding the scale of Baker such that the scale is associated with the filter because said scale easily provides an accurate weight measurement (Baker, see C7/L38-43) which is desirable for quality (Golightley, see C6/L9-13) and filter reliability. 

	Regarding claim 12, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11, wherein the internal shape of the one or more separator tanks is cylindrical (Golightley, see C6/L23-28).

	Regarding claim 13, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11.
	The previous combination of Golightley, Smartt and Baker do not teach wherein the one or more particulate filtration baskets or containers comprise hydraulic actuators to raise and lower the filtration baskets or containers to dump the separated particulates solids (Baker, see C2/L50-60).
	Baker teaches wherein the one or more particulate filtration baskets or containers comprise hydraulic actuators (see C1/L25-32) to raise and lower the filtration baskets or containers to dump the separated particulates solids (see C2/L50-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir tank comprising filter of Golightley (as modified by Smartt) Baker, see C1/L47-52). 

	Regarding claim 15, Golightley, Smartt and Baker teach the system of claim 11, wherein the at least one scale is rated up to 6,000 pounds (Baker, see C4/L42-47). 

	Regarding claim 17, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11, wherein the one or more particulate filtration baskets or containers are: recessed in the top of the reservoir tank (Smartt, Fig. 3, filter basket 56 recessed in top of reservoir tank 50; see C2/L17-25).
	The previous combination of Golightley, Smartt and Baker do not teach positioned on a declining angle to enhance gravitational cyclonic action.
	Baker teaches a different embodiment wherein the one or more particulate filtration baskets or containers comprise hydraulic actuators (see C1/L25-32) to raise and lower the filtration baskets or containers to dump the separated particulates solids (see C2/L50-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir tank comprising filter of Golightley (as modified by Smartt) by incorporating the lift system comprising hydraulic actuators (cylinders) and pistons of Baker because said lift system ensures a safe and stable dumping system (Baker, see C1/L47-52). Additionally, the combination of Golightley, Smartt and Baker comprising lift system teaches the claimed invention of “positioned on a declining angle…” because the lift system of Baker enables the filter to be positioned on a declining position therefore enhancing gravitational cyclonic action.

	Regarding claim 28, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11, wherein: the intake pipe or line is one of a plurality of intake pipes or lines (Golightley, see Fig. 1 of one of a plurality of intake pipes or lines 18, 48, 84, 72); the Golightley, see Fig. 1 of one of a plurality of enclosed tanks (hydro clones, oxidation process, dilution water tank, hydro clones feed tank, etc.)); and each of the one or more of the enclosed separator tanks is to receive under the input pressure the wellbore mixture of particulates and fluids (the enclosed separator tanks of Golightley is capable of “receive…the wellbore mixture of particulates and fluids”, see C4/L11-23) from one or more of the intake pipes or lines (Golightley, see Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Golightley (USPN 6,250,473) in view of Smartt (USPN 9,297,246) in view of Baker (USPN 3,910,364) and further in view of Burns (US 2015/0048033).
	Regarding claim 14, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11.
	The combination of references does not teach wherein the one or more particulate filtration baskets or containers are lined with a material with openings from 100 microns to 600 microns.
	Burns teaches a fluid treatment system (see Entire Abstract) wherein the one or more particulate filtration baskets or containers are lined with a material with openings from 100 microns to 600 microns (see ¶44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the undisclosed filter rating of Golightley (as modified by Smartt) so that said filter rating ranges from 10 micron to 500 micron as taught by Burns because one of ordinary skill in the art would have selected the overlapping ranges for filtering debris (Burns, see ¶46). The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Golightley (USPN 6,250,473) in view of Smartt (USPN 9,297,246) in view of Baker (USPN 3,910,364) and further in view of Conner (USPN 3,698,555).
	Regarding claim 19, Golightley, Smartt and Baker teach the sand eliminator measurement tank of claim 11.
	The combination of references does not teach further comprising a backflow preventer or one or more check valves.
	Conner teaches a filter system (see Entire Abstract) further comprising a backflow preventer or one or more check valves (Fig. 4 shows check valve 27; see C3/L43-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drain of Golightley (as modified by Smartt) by adding the check valve of Conner because one of ordinary skill in the art would have been motivated to prevent syphoning water (Conner, see C5/L29-31) which is desirable for complete dewatering of solids (Golightley, see C5/L34-37). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778